Citation Nr: 1026794	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 1999 to November 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
RO in Albuquerque New Mexico currently has original jurisdiction 
over the Veteran's claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  

The Veteran is seeking entitlement to service connection for a 
sleep disorder.  The Board notes that he is competent to testify 
as to having difficulty sleeping.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran would have had 
medical training in preparation for his military occupational 
specialty as a nurse which would aid his self-diagnosis.  The 
record also indicates that he was diagnosed with insomnia during 
service.  See, e.g., a May 15, 2005 neurology clinic note.  

Notwithstanding the above, the Veteran has been granted service 
connection for posttraumatic stress disorder (PTSD) and multiple 
medical records, including his service treatment records, suggest 
that his difficulty sleeping is a symptom of this disorder and 
not a separate disability.  For example, in July 2005 the Veteran 
was diagnosed with PTSD "due to meeting the following; . . . 
sleep disturbance, problems functioning in public places, hyper 
vigilance, exaggerated startle response . . ." (emphasis added).  
The January 2007 VA examination noted the Veteran was originally 
treated in service for anxiety and a sleep disorder before his 
diagnosis was changed to PTSD in July 2005.  The VA examiner also 
recorded the Veteran's complaints of difficulty sleeping and 
diagnosed him only with PTSD.  Finally, although the Board notes 
that the Veteran's private treatment records document subjective 
and objective observations of insomnia and PTSD, these records do 
not discuss whether the complaints and observations represent 
separate disabilities. 

In the June 2010 Appellant's Brief, the Veteran's representative 
stated that "the case should be remanded . . . to determine 
whether the sleep problems are a manifestation of PTSD" or a 
separate disability.  The Board agrees.  This case presents 
certain medical questions which cannot be answered by the Board.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions]; see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for an examination of 
the Veteran by a clinician with appropriate 
expertise to determine whether the Veteran's 
complaints of difficulty sleeping are due to 
a separate and distinct sleep disorder or are 
a symptom of his PTSD.  If a separate 
disability exists, the examiner should opine 
on whether this disability is due to the 
Veteran's military service.  The Veteran's VA 
claims folder must be made available to and 
be reviewed by the reviewer.  A report should 
be prepared and associated with the Veteran's 
VA claims folder.

2.  VBA should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remain denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


